70 N.Y.2d 946 (1988)
The People of the State of New York, Respondent,
v.
David Williams, Appellant.
Court of Appeals of the State of New York.
Argued January 12, 1988.
Decided January 19, 1988.
Fred S. Hodara and Philip L. Weinstein for appellant.
John J. Santucci, District Attorney (Annette Cohen of counsel), for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, HANCOCK, JR., and BELLACOSA concur; Judge TITONE taking no part.
MEMORANDUM.
The order of the Appellate Division should be affirmed.
At trial the prosecution questioned two of defendant's witnesses regarding why they had not informed the authorities of the information they possessed potentially exculpating the defendant. Defendant's two central arguments on appeal are that the trial court erred in (1) allowing the prosecution's questions without the proper foundation under People v Dawson (50 N.Y.2d 311), and (2) failing first to hold a bench *947 conference to assess the propriety of such questioning. No objection was made to the trial court on these grounds, however, and thus the arguments now pressed were not preserved for our review.
Order affirmed in a memorandum.